Per Curiam.

Suit upon notes payable to E. M. Bruce *419& Co. The complaint is by Eli M. Bruce and Henry Bruce, jun., and alleges the notes were payable to them. Copies of the notes were set out in the complaint. A demurrer to the complaint was overruled. The notes were admitted in evidence under it. Thus far there was no error. The Warden, &c., of St. James’s Church v. Moore et al., 1 Ind. R. 289.-Louden v. Walpole, id. 319.—Muirhead v. Snyder, 4 id. 486. See Abernathy v. Reeves et al., 7 id. 306.
S. Claypool, A. B. Crane and W. E. McLean, for the appellants.
It is contended that the evidence did not sustain the judgment; but the record does not purport to contain all the evidence, and the case is, therefore, not before us on the merits.
The judgment is affirmed, with 3 per cent, damages and costs.